The defendants, being unable to identify any portion of the estate left by Stiles as their money, or the product of their money, are not in a position to demand payment in full on account of the trust relation existing between them. York v. York Market Co., 68 N.H. 419. Their only right is that of a general creditor, and as such they are entitled to a share of the balance remaining after the payment of the preferred claims, to be decreed by the probate court. P.S., c. 192, s. 21. The board of education, in behalf of the defendants, promised that if the dividend on the estate should prove less than 100 per cent, such part of the amount received in connection with the agreement should be returned *Page 390 
as would give the defendants the same percentage as the other creditors received. Although the promise may have been unauthorized by the defendants, they are bound by it, for they ratified it by receiving the money and applying it to their uses. Rich v. Errol, 51 N.H. 350, 361.
Exception overruled.
PEASLEE, J., did not sit: the others concurred.